DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II in the reply filed on June 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the volume" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “more resistance to fire” in line 5.  It is uncertain what constitutes “more resistance.”
Claim 10 recites the limitation "the fireproof internal shield" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the fireproof fasteners extending through and in sealing engagement with the apertures.” It is uncertain whether all of the fasteners extend through all of the apertures or each fastener extends through a respective aperture.
In claim 17, line 2, the recitation “form” is grammatically incorrect.
In claim 18, line 3, the recitation “an external side” is a double inclusion of the “external side” recited line 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mickelsen et al. (8,844,643).
Mickelsen et al. disclose a fireproof assembly comprising:
a fireproof housing 220, 222 defining an opening (one of the openings in attachment point 230-235);
a first shield 284 in sealing engagement with the housing for closing the opening (nut 284 has an intended function of closing the opening by securing screw 282), the first shield exposed to an environment outside the volume;
a second shield 270, 290 located between the first shield and the component, the second shield configured to offer more resistance to fire than the first shield;
the fireproof shield secured to the housing via fireproof fasteners 282;
apertures (remainder of the openings in attachment point 230-235);
recesses (space within mounting plate 250).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK